Case 0:97-cr-06002-JEM Document 368 Entered on FLSD Docket 05/22/2019 Page 1 of 1

                          UN ITED STA TES D ISTRICT CO URT FO R TH E
                               SOU TH ERN D ISTRICT OF FLO RID A
                                      Ft.Lauderdale D ivision

                              Case N um ber:97-6002-CR -M A R TIN EZ

   UN ITED STA TES O F AM ER IC A ,

   VS.

   DA V ID A N TH ON Y RO STAN ,JR.,
          Defendant.


                                               O R DER

                 CA U SE cam e before the Court upon D efendant D avid Anthony Rostan, Jr.'s

   (tiDefendant'')RequestforAppointmentofPublicDefenderandExtensionofTimetoFileaReply
   to Governm ent's Response to a Reduction of Sentence Pursuantto Section 404 First Step A ct

   LECF No.3361and M otion to Appointthe FederalPublic Defenderand RequestforAdditional
   Timeto FileaResponse (ECFNo.367)(collectively,theiiM otions'').Accordingly,aftercareful
   consideration ofthe M otions and the record in this action,itis

          ORDERED AND ADJUDGED thatDefendant's M otions (ECF Nos.366,3671 are
   G R ANT ED IN PA R T A N D D EN IED IN PA R T. To the extent that D efendant requests the

   appointm ent ofthe FederalPublic D efender to representhim for purposes ofhis t'Request fora

   Reduction in Sentence Pursuantto Section 404 oftheFirstStep Actof2018''(tiFirstStep Act
   M otion'')(ECFNo.3611,Defendants'M otionsareDENIED.W ithrespecttoDefendant'srequest
   foran extension to file a reply in supportofhis FirstStep A ctM otion,the requestis G R AN TED .

   D efendantshallfile his reply on or before June 7.2019.

          D ON E AN D O RD ERED in Cham bers atM iam i, orida,this'
                                                                  N 'Y.day ofM ay, 2019.
                                                           t            . .



                                                          t<. t 'y,.
                                                                   '
                                                                   I '
                                                       JOSE /MARTINEZ           z'
                                                       UNITFX STATES DISTRICT JUDGE
   Copiesprovided to:
   A 11CounselofRecord
   D avid A nthony Rostan,Jr.,pro se
